Title: Jonathan Shoemaker to Thomas Jefferson, 17 April 1809
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          My Friend Columbia Mills 17th apl 1809
          Thine of the 6th Instant duly came to hand & is now before & feel somewhat alarmed at the Contents of it but having some General knowledge of their Affairs, & as thee does not State facts from thy own knowledge Except as to the Rent not being Paid, & that circumstance I believe has arose in this way, that they took a large contract from the General Post Office Commencing the 1t of april 1808 the Arangment they had to make to fullfil that Contract Cost them more than $3000 in horses Stages &c which kept them hard run for money the Expences to keep it up being great at the End of the year however the General Post office was in their debt & all their horses &c paid for, they have now got a new Contract for 2 Years their Line is Extended so that their Esstablishment  now on the line must be at Least worth 3500$ they are to recive upwards of Six Thousand Dollars of the General Post office Per year & their Account Stands well in the Office so that at the End of the first Quarter they can Draw in thy favour for One Moiety that is due & at the End of the Second for the Ballance, & this is what I Intend Shall be done & hope thee will be so Obliging as to let things lay as they are untill I come down wich will be I think in all May I Should come Sooner but I have business that I must attend too to the northward & Expect to Start tomorrow for Philaa
          how it is Possible they can be so deficient in their flour Account with their Customers I can not tell but can not believe they have spent it by Profligacy I hope it is not true to the full Extent as has been Stated to thee, however when I Come down Shall Examine fully into the Matter, in the Mean Wile I am
          Sincerely thy Friend &c Jonathan Shoemaker
        